FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of December, 2012 Commission File Number: 001-12440 ENERSIS S.A. (Translation of Registrant’s Name into English) Santa Rosa 76 Santiago, Chile (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form20-F or Form40-F: Form20-F[X]Form40-F[] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(1): Yes[]No[X] Indicate by check mark if the registrant is submitting the Form6-K in paper as permitted by RegulationS-T Rule101(b)(7): Yes[]No[X] Indicate by check mark whether by furnishing the information ontained in this Form, the Registrant is also thereby furnishing the information to the Commission pursuant to Rule12g3-2(b) under the Securities Exchange Act of 1934: Yes[]No[X] If °;Yes” is marked, indicate below the file number assigned to the registrant in connection with Rule12g3-2(b): N/A SIGNIFICANT EVENT Enersis S.A. Securities Registration Record No. 175 Santiago, December 18, 2012. Ger. Gen. N° 178/2012. Mr. Fernando Coloma C. Superintendent of Securities and Insurance Avenida Alameda Bernardo O’Higgins N°1449 Present RE: Significant Event To whom it may concern, Pursuant to articles 9 and 10, paragraph 2 of the Securities Market Law (18,045), the provisions of General Norm 30 of the Superintendence, and in the exercise of the powers bestowed upon me, I hereby inform you as a significant event that the Directors’ Committee has reviewed and by unanimity of its members, has referred to the Board of Directors without observations the subscription contract of shares to be held between Enersis S.A. and its controller, Endesa, S.A., for its distribution to the shareholders. The contract will be submitted for approval at the Extraordinary Shareholders’ Meeting which shall decide upon the capital increase at Enersis S.A., to be held on December 20 this year. The draft of the contract without descriptive exhibits thereto, will be available for consideration of shareholders in the Investments and Risks Department of Enersis S.A., located in Santa Rosa 76, floor 15, Santiago, and at the company's website: www.enersis.cl. In addition, I inform you as a significant event that the Citibank Depositary has notified that it will not grant to the Chairman of the Board the discretionary vote of those ADR holders that have not voted. Sincerely yours, Ignacio Antoñanzas Alvear Chief Executive Officer c.c. Bolsa de Comercio de Santiago (Santiago Stock Exchange)
